Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J), rendered June 21, 2007, convicting him of burglary in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant contends that the evidence relating to his conviction of burglary in the second degree with regard to the Cornelia Street premises was legally insufficient, this contention is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt with respect to the Cornelia Street burglary was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Eng, Chambers and Hall, JJ, concur.